Corson P. J.
This is an action brought under Section 5449 of the Compiled Laws to determine the validity of an adverse claim to certain . real property in Edmunds county. The defendant, among other defenses, claimed by way of counter claim, the amount of certain taxes paid by him upop the sale of the property for such taxes and taxes subsequently paid thereon. Judgment was entered in favor of the plaintiff, adjudging him to be the owner of the property, and in.favor of the defendant for the amount of taxes paid by him. From this judgment in favor of the defendant, the plaintiff has appealed to this court. The case was tried by the court without a jury, and no motion was made for a new trial.
Objection is taken by respondent to the bill of exceptions upon the ground that it contains no objections, exceptions or statement of errors of law or insufficiency of the evidence relied on. But we think the objection untenable, for the reason that the bill of exceptions in this case was evidently settled for the purpose of making matter of record three exhibits referred to by the court in its findings, but which, for some reason, were not annexed thereto, and a bill was prepared for the purposes of an appeal to this court and not for motion for a new trial.
The court found certain irregularities in the tax proceedings under which defendant claimed title, and held the tax deeds null and void. It also found that the property was assessed in 1889 to the estate of D. L. Spear, as W. of outlot, section, or lot 7; valuation $6,600. The court further finds that the amount paid at the tax sale in November, 1890, on which the tax deed was issued, was the sum of $265; and the amount paid as subsequent taxes by defendant on account of the taxes of 1890 was $325.75, paid on April 10, 1891, And the *420fourteenth finding and. conclusions of law are as follows: “(14) The defendant Jared Darlington purchased from the county of Edmunds the certificate of sale for the said taxes of 1889, made on the 3d day of November, 1890, and paid said subsequent taxes of three hundred and twenty dollars and seventy-five cents on the 16th day of April, 1891, and is the owner of said certificate and liens. The court, therefore, finds from the foregoing facts, and as applicable thereto, the following conclusions of law: That the full sum of taxes paid, with interest thereon, was $931,61; and the defendant, Jared Darlington, is entitled to judgment against the plaintiff,Cornelius Clark,for the said sum of $931.61, and that said judgment be declared to be a just lien upon the tract of land in Edmunds county, South Dakota, described as follows: * * *, — together with all appurtenances thereunto belonging; and that the said property be sold to satisfy the same.” The appellant contends — First, that the findings are insufficient to justify the judgment, in that the description of the property assessed was not sufficient upon which a valid claim for taxes could be based; second, that there are no findings of the court showing that any taxes were legally assessed against the property, and that the tax deed, having been declared null and void, did not constitute prima facie evidence of the regularity of the proceedings, or establish the fact that any taxes were legally assessed.
In support of appellant’s first contention, be calls the attention of the court to the twelfth finding of fact, in which the court below finds '“that the premises described in the complaint had never been platted by the owner thereof, or any person having any interest therein, nor any plat thereof recorded. ” While it may be that the W. of outlot No, 7 had never been legally *421platted, it may nevertheless have become generally -.known under such designation (Godfrey v. Valentine [Minn.] 48 N. W. 325); and in the absence of the evidence adduced on the trial, we must presume, in support of the findings and conclusions of law of the circuit court, that it had satisfactory evidence upon that subject, for the court must have found such a description of the property to be sufficient in order to have found the property liable for the taxes paid thereon by the defendant.
Finding 14 of the court, together wfith its conclusions of law thereon, clearly indicate that the court found that the amount of taxes specified constituted a valid charge upon the property, and for which the defendant was entitled to enforce his .lien. It has been the policy of the people of this state and of the former territory to require the payment of taxes on all real property subject to taxation, and hence they have provided that whenever any action or proceeding shall be commenced to invalidate or cancel any deed or grant for taxes, it shall be the duty of the court to ascertain the true and correct amount of taxes due upon such property; and render judgment therefor. Comp. Laws, §§ 1640, 1643. The later section was amended in 1893, and its scope and objects greatly enlarged. Laws 1893, Chap. 160. We are of the opinion there is sufficient in the findings to authorize the- court to determine the amount due for taxes upon the property in controversy, and it properly rendered its judgment therefor in favor of the defendant, by whom such taxes had been paid. It was not necessary for the court to set forth in detail the proceedings of the various officers charged with the duty of assessing and collecting taxes, but it was sufficient for it to find the property charged had been assessed, taxes levied thereon, and that the same *422had not been paid. These facts are, in effect, fully found by the court, and we are of the-opinion that the facts found clearly support the judgment entered. There being no error in the record, the judgment of the court below is affirmed.